Citation Nr: 0530167	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an assignment in excess of 20 percent for 
the veteran's service-connected degenerative discospondylosis 
of the lumbosacral spine, prior to December 15, 2004.  

2.  Entitlement to an assignment in excess of 40 percent for 
the veteran's service-connected degenerative discospondylosis 
of the lumbosacral spine, from December 15, 2004.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to July 
2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Although it is unclear whether the veteran was requesting a 
DRO hearing in September 2004, in September 2003, the veteran 
was afforded an informal conference in lieu of a DRO hearing.  
Thus, the veteran's request for a DRO hearing has been 
satisfied.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative 
discospondylosis of the lumbosacral spine, prior to December 
15, 2004, is manifested by severe limitation of motion.  

2.  The veteran's service-connected degenerative 
discospondylosis of the lumbosacral spine, from December 15, 
2004, is manifested by forward flexion of the thoracolumbar 
spine during flare-ups from 0 to 10 degrees; there is no 
indication of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an assignment of 40 
percent (but no higher) for the veteran's service-connected 
degenerative discospondylosis of the lumbosacral spine, prior 
to December 15, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5292 (2002).

2.  The criteria for entitlement to an assignment in excess 
of 40 percent for the veteran's service-connected 
degenerative discospondylosis of the lumbosacral spine, from 
December 15, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2002 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of service 
connection for back disorder in the July 2002 VCAA letter, 
which was prior to the December 2002 rating decision on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.  

The Board notes that a July 2004 authorization was received 
from the veteran for July 2004 private treatment records for 
his back disorder.  Although it is unclear whether attempts 
were made to obtain these records, the veteran is not 
prejudiced by any absence of these records as subsequently in 
December 2004 he underwent a thorough and comprehensive VA 
examination for his back disorder.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected low back disorder has been 
rated by the RO under the provisions of Diagnostic Codes 5010 
and 5292 (prior to September 2003) for arthritis and 
limitation of motion of the lumbar spine and Diagnostic Code 
5242 (post September 2003) for degenerative arthritis of the 
spine.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the previous criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine provided that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 60 
percent rating was the highest rating available under the 
pre-September 23, 2002, version of Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 2002).

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  A 60 percent rating is also the highest available 
under the Formula for Rating Intervertebral Disc Syndrome.  

In a December 2002 rating decision, the RO granted the 
veteran service connection for degenerative discospondylosis 
of the lumbosacral spine with an evaluation of 20 percent 
disabling based on service medical records showing treatment 
for low back pain and an October 2002 VA examination and x-
ray.

During his October 2002 VA examination, the veteran 
apparently reported that he had lower back pain 2 to 3 times 
per week with precipitation of pain after prolonged standing 
and sitting.  (The claims folder was not reviewed by the 
examiner, however the veteran was not prejudiced by this as 
subsequent VA examinations showed that the claims folder was 
reviewed.)  Active flexion of the lumbar spine was 0 to 70 
degrees, passive was 0 to 80 degrees, with flare-up was 0 to 
60 degrees and with pain flexion was at 70 to 80 degrees.  
Extension was active at 0 to 5 degrees, passive extension was 
0 to 10 degrees, with flare-up was 0 to 5 degrees, and with 
pain was 10 degrees.  Active and passive lateral flexion on 
the right and left was 0 to 20 degrees.  Active and passive 
rotation on the right and left was 0 to 40 degrees.  The 
examination and an accompanying radiographic report found 
that the veteran had minimal degenerative discospondylosis of 
the LS spine.  

VA medical records from February 2003 to October 2003 
revealed that the veteran continued to be treated for low 
back pain.  The veteran's October 2003 VA peripheral nerves 
examination revealed that the veteran had L5 radiculopathy, 
left, secondary to desiccated disc L4-L5, L5-S1 with small 
posterior disk herniations.  

The veteran was afforded a VA spine examination in October 
2003.  The claims folder was reviewed in conjunction with the 
examination.  The veteran complained of sharp low back pain 4 
times per week, lasting from several hours to days.  Range of 
motion of the cervical spine was 0 to 45 degrees on forward 
flexion and extension, 0 to 45 degrees on left and right 
lateral flexion, and 0 to 80 degrees on left lateral rotation 
and right lateral rotation.  Range of motion of the 
thoracolumbar spine showed that forward flexion was 0 to 90 
degrees, active and passive flexion was 0 to 80 degrees, with 
flare-ups flexion was 0 to 60 degrees, with repetitive use it 
was 0 to 70 degrees, and with pain it was 60 to 80 degrees.  
Extension was 0 to 30 degrees, active and passive extension 
was 0 to 10 degrees, with flare-ups it was 0 to 5 degrees, 
with repetitive use it was 0 to 10 degrees, and with pain it 
was 5 to 10 degrees.  Left and right lateral flexion was 0 to 
30 degrees, active and passive was 0 to 20 degrees, with 
flare-ups and repetitive use it was 0 to 15 degrees, and with 
pain it was 15 to 20 degrees.  Left and right lateral 
rotation was 0 to 45 degrees, active and passive was 0 to 40 
degrees, flare-ups and repetitive use was 0 to 35 degrees, 
and with pain was 35 to 40 degrees.  The examiner noted that 
the veteran had muscle spasm with slight dextroscoliosis and 
slight exaggeration of the lower LS curve.  The examination 
was negative for ankylosis.  The examiner indicated that in 
the last 12 months there were no incapacitating episodes and 
no hospitalization.  (A February 2003 x-ray showed minimal 
degenerative discospondylosis with minor abnormalities of 
curvature.)  The diagnosis was L5 radiculopathy, left, 
secondary to desiccated disk, L4-L5 and L5-S1 with small 
posterior disk herniation, degenerative discospondylosis, LS 
spine (x-ray).  The examiner commented that the veteran may 
be able to obtain and retain an office job with moderate to 
severe restrictions.  

March 2004 VA medical records reflected that the veteran 
continued to be treated for his back pain.  

The veteran was again afforded a VA examination for his spine 
in December 2004.  The veteran continued to complain of lower 
back pain and soreness on the right side of his upper and mid 
back.  He indicated that he had flare-ups of pain almost 
every morning lasting for few hours.  Range of motion of the 
veteran's cervical spine was 0 to 45 degrees for forward 
flexion, extension, left and right lateral flexion.  Left and 
right lateral rotation was 0 to 80 degrees.  Range of motion 
of the thoracolumbar spine showed that forward flexion was 0 
to 90 degrees, passive and active forward flexion was 0 to 20 
degrees, during flare-ups it was 0 to 10 degrees.  Extension 
was 0 to 30 degrees, passive and active extension was 0 
degrees, and during flare-ups it was 0 degrees.  Left and 
right lateral flexion was 0 to 30 degrees, passive and active 
was 0 to 15 degrees, and during flare-ups it was 0 to 10 
degrees.  Left and right lateral rotation was 0 to 45 
degrees, passive and active was 0 to 10 degrees, with flare-
ups it was 0 to 10 degrees.  The veteran was not capable of 
doing any repetitive movements due to pain for any of the 
range of motion studies.  The examiner noted that the veteran 
had muscle spasm, numbness on his left leg was greater than 
on his right.  The examiner indicated that an evaluation for 
intervertebral disc syndrome was not applicable.  A November 
2004 x-ray showed early degenerative changes of the LS prone 
to LS instability.  The diagnosis was degenerative disc 
disease, lumbosacral spine (L4-L5, S1) with radiculopathy.  

In a May 2005 supplemental statement of the case, the 
evaluation for the veteran's back disorder was increased to 
40 percent effective December 15, 2004.  

The Board notes that although there is evidence of 
intervertebral disc syndrome as the veteran had a diagnosis 
of L5 radiculopathy, left, the old and revised diagnostic 
codes for intervertebral disc syndrome will not be considered 
as the veteran already has a separate rating of 10 percent 
for L5 radiculopathy, left thigh associated with degenerative 
discospondylosis of the lumbosacral spine.  Any additional 
ratings would be considered pyramiding and are not allowed 
under 38 C.F.R. § 4.14.  

Entitlement to an assignment in excess of 20 percent for the 
veteran's service-connected degenerative discospondylosis of 
the lumbosacral spine, prior to December 15, 2004.  

The medical evidence has demonstrated that a rating of 40 
percent is warranted for the veteran's back disorder under 
the old version of Diagnostic Code 5292.  The October 2002 VA 
examination showed that although the veteran did have slight 
limitation of motion of flexion of the lumbar spine, as he 
had pain on flexion at 70 to 80 degrees, he had severe 
limitation of extension with pain at 10 degrees and with 
flare-ups at 5 degrees.  During the October 2003 VA 
examination, flexion with pain of the thoracolumbar spine was 
60 to 80 degrees, however extension with pain was 5 to 10 
degrees.  The veteran's low back disorder does not merit a 
rating in excess of 40 percent under the revised rating 
criteria for a back disorder as there is no indication that 
the veteran has ankylosis.  The examiner indicated that the 
October 2003 VA examination was negative for ankylosis.  

Thus the Board finds that a 40 percent rating under the old 
version of Code 5292 is warranted.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 40 
percent rating should be effective prior to December 15, 
2004.  This is the highest available rating under this code, 
and no other code dealing with disabilities of the spine is 
applicable.  

Entitlement to an assignment in excess of 40 percent for the 
veteran's service-connected degenerative discospondylosis of 
the lumbosacral spine, from December 15, 2004.  

The medical evidence has not demonstrated that the veteran's 
back disorder warrants a rating in excess of 40 percent.  As 
discussed above, 40 percent is the highest rating available 
under Diagnostic Code 5292.  The medical records have not 
shown that the veteran has ankylosis of the spine to merit a 
rating in excess of 40 percent under the post September 2003 
rating criteria for spine disorders.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an assignment of a 40 percent rating for the 
veteran's service-connected degenerative discospondylosis of 
the lumbosacral spine, prior to December 15, 2004, is 
warranted.  To this extent, the appeal is granted.  

Entitlement to an assignment of a rating in excess of 40 
percent for the veteran's service-connected degenerative 
discospondylosis of the lumbosacral spine, from December 15, 
2004, is not warranted.  To this extent, the appeal is 
denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


